This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 12
The People &c.,
            Respondent,
        v.
Fernando Maldonado,
            Appellant.




          Louis O'Neill, for appellant.
          Solomon Neubort, for respondent.




MEMORANDUM:
     The order of the Appellate Division should be reversed and a
new trial ordered.
     Following a jury trial, defendant was convicted of grand
larceny in the first degree (Penal Law § 155.42); attempted grand
larceny in the first degree (Penal Law §§ 110/155.42); and
criminal possession of a forged instrument in the second degree

                              - 1 -
                                 - 2 -                           No. 12

(Penal Law § 170.25).
     Defendant appealed, arguing, among other things, that the
evidence was legally insufficient to support his conviction on
each count and that he was denied effective assistance of
counsel.    The Appellate Division unanimously affirmed defendant's
convictions (People v Maldonado, 119 AD3d 610 [2d Dept 2014]).
     We agree with the Appellate Division that, to the extent
preserved, defendant's legal sufficiency challenges to this trial
record lack merit. However, we hold that counsel's overall
performance fell below the "meaningful representation" standard
and defendant is entitled to a new trial (see People v Berroa, 99
NY3d 134 [2002]; see also People v Baldi, 54 NY2d 134, 147
[1981]).
*   *   *    *   *   *   *   *    *      *   *   *   *   *   *   *   *
Order reversed and a new trial ordered, in a memorandum.
Chief Judge DiFiore and Judges Abdus-Salaam, Stein, Fahey and
Garcia concur. Judge Rivera concurs in the result. Judge Wilson
took no part.

Decided February 16, 2017




                                 - 2 -